MEMORANDUM **
Sarah Raffaelly, on behalf of her deceased father’s estate, appeals pro se from the district court’s judgment dismissing *577her father’s civil rights action alleging he was denied due process when timber companies denied him public access to their private lands zoned for timber production. We dismiss.
Raffaelly may not prosecute this appeal as the representative of her father’s estate because, as a non-lawyer, she may not bring an action on behalf of another party. See C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697-98 (9th Cir.1987) (explaining that a non-attorney “may appear in propria persona in his own behalf’ but “has no authority to appear as an attorney for others”); see also 28 U.S.C. § 1654 (requiring parties to “plead and conduct their own cases personally or by counsel”).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.